Citation Nr: 0312441	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946, October 1962 to January 1963, and January 1968 to 
February 1970.  He also had service in the Reserves.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The case was remanded to the RO in October 
1998 for additional evidentiary development and adjudication.  
The case has been returned to the Board for further 
consideration.


REMAND

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefines the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

Review of the record reflects that the claimant has been 
provided with the VCAA regulations in the February 2003 
supplemental statement of the case.  However, she has never 
been informed of what evidence VA is responsible for 
obtaining or what evidence the claimant is responsible for 
providing to substantiate the claim for service connection 
for the cause of the veteran's death.  Such notification is 
now a prerequisite for the adjudication of a claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, this case will be returned to the RO to notify 
the claimant of the evidence necessary to substantiate the 
claim for service connection for the cause of the veteran's 
death and who is responsible for obtaining such evidence.  

In a statement received at the Board in May 2003, the 
appellant indicated that the veteran was admitted to a VA 
medical facility in August 1995.  Such records are necessary 
for the adjudication of this claim.  Therefore, this case 
will be returned to the RO to obtain VA medical records.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the claimant and 
the representative of the VCAA, and of 
the evidence necessary to substantiate 
the claim for entitlement to service 
connection for the cause of the veteran's 
death.  The notice should also advise the 
claimant of what evidence VA is 
responsible for obtaining and what 
evidence the claimant is responsible for 
providing.


2.  The RO should ask the claimant to 
identify the VA facility where the 
veteran was hospitalized beginning in 
August 1995.  Following receipt of this 
information, the RO should request any VA 
hospital summaries and outpatient 
treatment records from August 1995 to 
November 1995.  If any records have been 
retired to a records repository, action 
should be taken to retrieve such records.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
consideration, as appropriate.  The Board intimates no 
opinion as to the outcome of this case.  The appellant need 
take no action until so informed.  The purposes of this 
REMAND are to obtain additional evidence and to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


